Per Curiam.
We have not had the benefit of an argument in behalf of the defendant, and in the absence of a plat showing the location of the street and of the lots of the plaintiff, it is difficult to pass on the exceptions to the evidence.
It appears; however, that the plaintiff set out specifically in his exceptions a demand for damages to the slaughter-pen lot, and it was therefore clearly competent to prove that the street was located on this lot, and the damage caused thereby, and for the refusal to admit evidence of these facts a new trial is ordered.
New trial.